Case: 2:20-cv-00054-WOB-CJS Doc #: Jefirrewed: 04/14/20 Page: 1 of 7 - Page ID#: 38

  

ANDY BESHEAR
GOVERNOR

EXECUTIVE ORDER

Secretary of State

Frankfort
Kentucky 2020-257

March 25, 2020

STATE OF EMERGENCY
Background

The novel coronavirus (COVID-19) is a respiratory disease causing illness that can
range from very mild to severe, including illness resulting in death, and many cases of
COVID-19 have been confirmed in the Commonwealth.

To help protect our community from the spread of COVID-19, Kentuckians are
encouraged to remain Healthy at Home. By staying home and limiting your in-person
contact, you can stop the spread of COVID-19, which endangers public health and safety.
If we do not work together to contain the disease, COVID-19 threatens to overwhelm the
Commonwealth’s healthcare resources.

The Centers for Disease Control and Prevention (CDC) and the Kentucky
Department of Public Health have recommended that everyone practice social distancing,
meaning staying home when possible and otherwise maintaining six feet of distance from
other individuals, to minimize the spread of the disease. Where people congregate
unnecessarily, or fail to follow adequate social distancing practices, they are spreading the
disease, creating scenes of an emergency.

The Kentucky Constitution and Kentucky Revised Statutes, including KRS Chapter
39A, empower me to exercise all powers necessary to promote and secure the safety and
protection of the civilian population, including the power to suspend state statutes and
regulations, and to command individuals to disperse from the scene of an emergency.
Under those powers, I declared by Executive Order 2020-215 on March 6, 2020, that a
State of Emergency exists in the Commonwealth.

I am now issuing this Order to take additional steps to encourage Kentuckians to

remain Healthy at Home, and to do everything in their power to stop the spread of the
 

ANDY BESHEAR

GOVERNOR
EXECUTIVE ORDER
Secretary of State
Frankfort
Kentucky 2020-257
March 25, 2020

disease. This Order should be construed broadly to prohibit in-person work that is not
necessary to protect or sustain life.
Order
I, Andy Beshear, Governor of the Commonwealth of Kentucky, by virtue of
authority vested in me pursuant to the Constitution of Kentucky and by KRS Chapter 39A,
do hereby Order and Direct as follows:

1. Only Life-Sustaining Businesses May Remain Open. All businesses that
are not life-sustaining shall cease operations effective Thursday, March 26,
2020, at 8:00 p.m., except as needed to conduct Minimum Basic Operations,
as defined in this Order. For the purposes of this Order, Life-Sustaining
Businesses are all businesses that allow Kentuckians to remain Healthy at
Home, including:

a. CISA List. All businesses operating in the federal critical
infrastructure sectors, as outlined at https://www.cisa.gov/identifying-
critical-infrastructure-during-covid-19.

b. Life-sustaining Retail. In-person retail businesses that provide life-
sustaining goods, consistent with Executive Order 2020-246, as well
as businesses that supply life-sustaining retail and their administrative
support operations. In addition, the following additional categories of
retail are designated as life-sustaining under this Order:

i. hardware stores and businesses that sell electrical, plumbing,
and heating material;
ii. agricultural supply and equipment stores;
iii. medical product supply and equipment stores; and
iv. stores that supply first responders and other critical government
and healthcare workers.

The life-sustaining retail stores listed above shall, to the fullest extent
possible, permit customers to use delivery or curbside service.

c. Food, beverage, and agriculture. Food and beverage manufacturing,
production, processing, and cultivation, including farming, livestock,
fishing, baking, and other production agriculture, including cultivation,
marketing, production, and distribution of animals and goods for
consumption; and businesses that provide food, shelter, and other
necessities of life for animals, including animal shelters, rescues,
shelters, kennels, and adoption facilities.
Case: 2:20-cv-00054-WOB-CJS Doc #: Wed: 04/14/20 Page: 3 of 7 - Page ID#: 40

   

ANDY BESHEAR
GOVERNOR
EXECUTIVE ORDER
Secretary of State
soaacla 2020-257
March 25, 2020

d. Organizations that provide charitable and social services.
Businesses and religious and secular nonprofit organizations, including
food banks, when providing food, shelter, and social services, and
other necessities of life for economically disadvantaged or special
populations, individuals who need assistance as a result of this
emergency, and people with disabilities. These organizations have a
special responsibility to implement social distancing to the fullest
extent possible, and to take all necessary actions to stop the spread of
disease, including by stopping in-person retail operations.

e. Media. Newspapers, television, radio, and other media services.

f. Gas stations and businesses needed for transportation. Gas stations
and auto-supply, auto-repair, farm equipment, construction equipment,
boat repair, and related facilities; bicycle repair shops and related
facilities; and motorcycle repair shops.

g. Financial Services. Depository institutions, including but not limited
to banks and credit unions; Non-depository institutions, including but
not limited to consumer, industrial and mortgage loan companies,
mortgage loan brokers, originators and processors, deferred deposit,
check cashers, and payday lending companies, title pledge lenders, and
money transmitters; securities institutions, including but not limited to
brokers, agents, advisers and issuers; appraisers, financial markets,
bond issuers, or institutions selling financial products to the extent
they are providing financial services; and pawnbrokers, to the extent
they are providing check-cashing or similar financial services, or to the
extent they are selling firearms and ammunition pursuant to Paragraph
9 of this Order.

h. Housing, Buildings and Construction. To ensure Kentuckians can
remain Healthy at Home, businesses providing construction or
maintenance of residential, commercial, or governmental structures,
including but not limited to plumbers, electricians, exterminators,
cleaning and janitorial staff, security staff, operating engineers,
HVAC, painting, landscaping, moving and relocation
services, necessary for sustaining the safety, sanitation and operation
of structures.

i. Mail, post, shipping, logistics, delivery, and pick-up services. Post
offices and other businesses that provide shipping and delivery
services, and businesses that ship or deliver groceries, food, beverages,
goods or services to end users or through commercial channels.

j. Laundry services. Laundromats, dry cleaners, industrial laundry
services, and laundry service providers.
Case: 2:20-cv-00054-WOB-CJS Doc #: ed: 04/14/20 Page: 4 of 7 - Page ID#: 41

   

ANDY BESHEAR
GOVERNOR
EXECUTIVE ORDER
Secretary of State
atu 2020-257
March 25, 2020

k. Restaurants for consumption off-premises. Carry-out, delivery, and
drive-through food and beverage sales may continue, consistent with
the March 16, 2020 Order of the Cabinet for Health and Family
Services and the Department of Public Health and the March 19, 2020
Order of the Public Protection Cabinet.

1. Supplies for Life-Sustaining Businesses. Businesses that sell,
manufacture, or supply other Life-Sustaining Businesses with the
support or materials necessary to operate, including computers, audio
and video electronics, household appliances; IT and
telecommunication equipment; hardware, paint, flat glass; electrical,
plumbing and heating material; sanitary equipment; personal hygiene
products; food, food additives, ingredients and components; medical
and orthopedic equipment; optics and photography equipment;
diagnostics, food and beverages, chemicals, soaps and detergent; and
firearm and ammunition suppliers and retailers for purposes of safety
and security.

m. Transportation. Airlines, taxis, transportation network providers
(such as Uber and Lyft), vehicle rental services, paratransit, and other
private, public, and commercial transportation and logistics providers
necessary for Kentuckians to safely remain Healthy at Home, and to
access Life-Sustaining Businesses.

n. Home-based care and services. Home-based care for adults, seniors,
children, and/or people with developmental disabilities, intellectual
disabilities, substance use disorders, and/or mental illness, and other
in-home services including meal delivery.

o. Professional services. Professional services, such as legal services,
accounting services, insurance services, real estate services (including
appraisal and title services). Professional services firms must
implement telecommuting and remote work to the fullest extent
possible, and should only use in-person interaction to support
Minimum Basic Operations or where telecommuting is impossible.

p. Manufacture, distribution, and supply chain for critical products
and industries. Manufacturing companies, distributors, and supply
chain companies producing and supplying critical products and
services in and for industries such as pharmaceutical, technology,
biotechnology, healthcare, chemicals and sanitization, waste pickup
and disposal, agriculture, food and beverage, transportation, energy,
steel and steel products, petroleum and fuel, mining, mineral
extraction, construction, national defense, communications, as well as
products used by other Life-Sustaining Businesses, or products that
can be used to treat or prevent COVID-19.
Case: 2:20-cv-00054-WOB-CJS Doc #: Wed: 04/14/20 Page: 5 of 7 - Page ID#: 42

   

ANDY BESHEAR
GOVERNOR
EXECUTIVE ORDER
Secretary of State
Frankfort
Kentucky 2020-257
March 25, 2020

q. Critical labor union functions. Labor Union critical activities
including the administration of health and welfare funds and personnel
checking on the well-being and safety of members providing services
in Life-Sustaining Businesses, provided that these checks should be
done by telephone or remotely where possible.

tr. Hotels and motels. Hotels and motels, to the extent used for lodging
and delivery or carry-out food services.

s. Funeral services. Funeral, mortuary, cremation, burial, cemetery, and
related services, subject to restrictions on mass gathering and
appropriate social distancing.

2. Telework Permitted. The prohibition does not apply to virtual or telework
operations.

3. Social Distancing and Hygiene Required. All businesses permitted to
operate, including Life-Sustaining Businesses and businesses conducting
Minimum Basic Operations, must follow, to the fullest extent practicable,
social distancing and hygiene guidance from the CDC and the Kentucky
Department of Public Health. Failure to do so is a violation of this Order, and
could subject said business to closure or additional penalties as authorized by
law. Social distancing and hygiene guidance includes:

a. ensuring physical separation of employees and customers by at least
six feet when possible;

b. ensuring employees practice appropriate hygiene measures, including
regular, thorough handwashing or access to hand sanitizer;

c. regularly cleaning and disinfecting frequently touched objects and
surfaces;

d. permitting employees to work from home when feasible; and

e. identifying any sick employees and ask theming to leave the premises.
Employers are strongly encouraged to offer these employees paid
leave.

4. Minimum Basic Operations. Minimum Basic Operations are the minimum
necessary activities to maintain the value of the business’s inventory, preserve
the condition of the business’s physical plant and equipment, ensure security,
process payroll and employee benefits, facilitate telecommuting, and other
related functions.

5. Evictions Suspended. Pursuant to the authority vested in me by KRS Chapter
39A, evictions within the Commonwealth are suspended, and all state, county,
and local law enforcement officers in the Commonwealth are directed to cease
Case: 2:20-cv-00054-WOB-CJS Doc #: Wed: 04/14/20 Page: 6 of 7 - Page ID#: 43

   

ANDY BESHEAR
GOVERNOR
EXECUTIVE ORDER
Secretary of State
Kentucky 2020-257
March 25, 2020

enforcement of orders of eviction for residential premises for the duration of
the State of Emergency under Executive Order 2020-215. No provision
contained within this Order shall be construed as relieving any individual of
the obligation to pay rent, to make mortgage payments, or to comply with any
other obligation that an individual may have under tenancy or mortgage.

6. Additional Orders. The following designees may provide guidance,
clarification or modification of this Order to industries or businesses, and may
otherwise issue orders necessary to the operation of government during the
State of Emergency: the Governor’s Executive Cabinet, as set forth in KRS
11.065; the Commissioner of Public Health; the Director of the Division of
Emergency Management; and the Director of the Kentucky Office of
Homeland Security. Local health departments may take all necessary
measures to implement this Order.

7. In-Person Government Services. All in-person government activities at the
state, county, and local level that are not necessary to sustain or protect life, or
to supporting Life-Sustaining Businesses, are suspended.

a. For purposes of this Order, necessary government activities include
activities performed by critical infrastructure workers, including
workers in law enforcement, public safety, and first responders. Such
activities also include, but are not limited to, public transit, trash pick-
up and disposal, activities necessary to manage and oversee elections,
operations necessary to enable transactions that support the work of a
business’s or operation’s critical infrastructure workers, and the
maintenance of safe and sanitary public parks so as to allow for
outdoor recreation.

b. Any in-person government services that continue must operate
consistent with social distancing, as set forth in Paragraph 3 of this
Order.

c. Any statutory deadlines that conflict with the suspension of in-person
government activities are hereby suspended during the pendency of
this Order.

d. Nothing in this Order should be interpreted to interfere with or infringe
on the powers of the legislative and judicial branches to perform their
constitutional duties or exercise their authority.

8. Prior Orders Remain In Effect. Ail prior Executive Orders, and Orders
issued by Cabinets pursuant to Executive Order 2020-215, remain in full force
and effect, except to the extent they conflict with this Order. For the
avoidance of doubt, mass gatherings remain prohibited pursuant to the March
19, 2020 Order of the Cabinet for Health and Family Services and the
Department of Public Health. Non-life sustaining retail operations may
continue to provide local delivery and curbside service of online or telephone
Case: 2:20-cv-00054-WOB-CJS Doc #: Wed: 04/14/20 Page: 7 of 7 - Page ID#: 44

   

ANDY BESHEAR
GOVERNOR
EXECUTIVE ORDER
Secretary of State
Frankfort
Kentucky 2020-257
March 25, 2020

orders, consistent with Executive Order 2020-246. Violations of these and
other Orders issued pursuant to Executive Order 2020-215 are punishable as
provided in KRS Chapter 39A.

9. Firearms. Consistent with KRS 39A.100(1)(h) and (3), nothing in this Order
should be construed to interfere with the lawful sale of firearms and
ammunition. Any businesses engaged in the lawful sale of firearms and
ammunition must follow social distancing and hygiene guidance from the
CDC and the Kentucky Department of Public Health, including: ensuring
physical separation of employees and customers by at least six feet when
possible; ensuring employees practice appropriate hygiene measures,
including regular, thorough handwashing; regularly cleaning and disinfecting
frequently touched objects and surfaces; and ordering sick individuals to leave
the premises. Failure to do so is a violation of this Order, and could subject
said business to closure.

This Order shall be in effect for the duration of the State of Emergency herein
referenced, or until this Executive Order is rescinded by further order or by operation of
law.

   

HEAR, Governor
Comm*rWealth of Kentucky

 

MICHAEL G. ADAMS
Secretary of State
